DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-12, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “determining write priority of data and data whose priority is low is arranged in an upper area and data whose priority is high is arranged in a lower area and coordinating movement of the data based on that priority, and data to which pre-reading information is attached and having a priority over other data is transferred to the volatile memory (Kunimatsu 20120191900)” but does not anticipate or make obvious, in combination with the overall claimed limitations interpreted in light of the specification, the claimed features of:
A memory control method/system for controlling a memory having a plurality of banks, the memory control method comprising: a memory control apparatus, a transmitting/receiving unit, a processing priority data generating unit, a branching unit that divides a write destination of the write data for respective predetermined areas in the memory, and divides a read destination of the read data for respective predetermined areas in the memory, the predetermined areas each being a row in any one bank among the plurality of banks, a buffer control unit, a write buffer, inside-bank arbitration queues, arbitration unit, a command generating unit, a change processing unit, a change processing unit that changes the processing priority data every time a predetermined time elapses, wherein the arbitration unit raises a priority order taking the write control data or the read control data that includes the processing priority data as a timeout request when the processing priority data has passed a preliminary set threshold by the change, determines whether a control direction status of the memory is a write-side status or a read-side status, selects the write control data in preference to the read control data in the respective plurality of inside-bank arbitration queues when the control direction status of the memory is determined to be write-side status, selects the read control data in preference to the write control data in the respective plurality of inside-bank arbitration queues when the control direction status of the memory is determined to be read-side status, and determines the control direction status based on the selected read control data and write control data, or an overlap address detecting unit that detects overlap access request data that is a write request data set or a read request data set that requests an access to an address that is at least partially overlapping an address of a write destination of received write request data set or a read destination of received read request data set, the overlap address detecting unit identifying the bank among the plurality of banks where the overlap access request data requests the access wherein the arbitration unit raises a priority order taking the write control data or the read control data that includes the processing priority data as a timeout request when the processing priority data has passed a preliminary set threshold by the change in the change processing unit, and stops the arbitration of the bank identified by the overlap address detecting unit

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   January 16, 2021                      	By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246